PER CURIAM.
This is an appeal of the trial court’s order denying appellant’s motion to suppress evidence seized after he was stopped by a police officer. The appeal filed is timely and is properly before us. We conclude that the trial court committed no error in denying appellant’s motion for su-pression of evidence, and accordingly, we affirm the trial court’s judgment.
We do, however, remand the case to the trial court for correction of the order of probation entered on count three of the amended information to reflect that appellant was adjudicated guilty and placed on two years’ probation for the offense of possession of a controlled substance as charged in count three, rather than carrying a concealed firearm as now appears on the order. In all other respects, the orders of probation entered on counts one, two, and three of the amended information are affirmed.
These corrections may be made without the necessity of appellant appearing before the trial court.
CAMPBELL, A.C.J., HALL, J., and BOARDMAN, EDWARD F., (Ret.) J., concur.